This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0614

                                   State of Minnesota,
                                       Respondent,

                                           vs.

                                    Tony Luke Fisher,
                                       Appellant.

                                  Filed March 28, 2016
                                        Affirmed
                                     Johnson, Judge

                               Isanti County District Court
                                 File No. 30-CR-13-625

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Jeffrey R. Edblad, Isanti County Attorney, Cambridge, Minnesota; and

Scott A. Hersey, Special Assistant County Attorney, Minnesota County Attorney’s
Association, St. Paul, Minnesota (for respondent)

Mark D. Kelly, St. Paul, Minnesota (for appellant)

         Considered and decided by Ross, Presiding Judge; Johnson, Judge; and Reyes,

Judge.

                         UNPUBLISHED OPINION

JOHNSON, Judge

         Tony Luke Fisher was convicted of third-degree controlled substance crime based

on evidence that he possessed methamphetamine. He argues that the district court erred
by denying his motion to suppress evidence that was obtained after a law-enforcement

officer seized him on his property. We affirm.

                                           FACTS

       On September 24, 2013, at approximately 1:15 a.m., Deputy Chad Meyer of the

Isanti County Sheriff’s Department was on patrol when he drove past a scrapyard owned

by Fisher’s family, which is near Fisher’s residence. Deputy Meyer observed an occupied

car with its engine running in the scrapyard and became concerned about a possible theft.

Deputy Meyer drove into the scrapyard through a driveway that he described as a “field

approach” and shined his spotlight on the car, which was directly in front of him. After

seeing the car and its occupant, Deputy Meyer believed that Fisher likely was the person

in the car.

       Deputy Meyer parked his squad car and approached the car on foot. As he did so,

he became certain that Fisher was the person in the car. Deputy Meyer continued to

approach the car to “make sure [Fisher] didn’t need help” and to “make sure that [Fisher]

wasn’t chasing people off of his property.” Deputy Meyer spoke to Fisher through the

passenger-side window for approximately one minute. He asked Fisher “what was going

on.” Fisher responded by stating that he had heard a noise and also by asking Deputy

Meyer, “What are you doing driving here?” Fisher’s answer indicated to Deputy Meyer

that other persons may have been present in the scrapyard, which renewed his concern

about a possible theft and also gave rise to a concern for his safety. While talking to Fisher,

Deputy Meyer shined his flashlight around the outside of Fisher’s car to make sure no one

else was present and inside the car to check for weapons. As he shined his flashlight into


                                              2
the vehicle, he saw a glass pipe in the center console, which he suspected was a

methamphetamine pipe.

       Deputy Meyer ordered Fisher to place his hands on the steering wheel, and he

walked around to the driver’s side of the car. Fisher locked the driver’s door before Deputy

Meyer could open it. Deputy Meyer told Fisher that he had seen the glass pipe and ordered

him to get out of the car. Fisher said, “I don’t care,” put the car in gear, and drove off.

Deputy Meyer returned to his squad car, activated his emergency lights, and pursued

Fisher’s car through tall grass, shrubs, and small trees until Fisher crashed his car into a

flatbed truck. Deputy Meyer exited his squad car and approached the driver side of Fisher’s

car with his handgun drawn and ordered Fisher to keep his hands up. Fisher exited his car

from the passenger side and fled on foot through woods. Deputy Meyer pursued him and

brought him to the ground after approximately 50 yards. When Deputy Meyer handcuffed

Fisher and turned him over, he found a plastic baggie, which contained a substance that

Deputy Meyer suspected was methamphetamine. A field test determined that the baggie

contained 7.1 grams of methamphetamine. Another officer brought Fisher to the Isanti

County Jail, where he was read the implied-consent advisory. Fisher refused to submit to

either a blood test or a urine test.

       The state charged Fisher with four offenses: (1) second-degree controlled substance

crime, in violation of Minn. Stat. § 152.022, subd. 2(a)(1) (2012); (2) fleeing a peace officer

in a motor vehicle, in violation of Minn. Stat. § 609.487, subd. 3 (2012); (3) gross-

misdemeanor test refusal, in violation of Minn. Stat. § 169A.20, subd. 2 (2012); and

(4) driving while impaired, in violation of Minn. Stat. § 169A.20, subd. 1(2) (2012). The


                                              3
state later amended count 1 to allege third-degree controlled substance crime, in violation

of Minn. Stat. § 152.023, subd. 2(a)(1) (2012).

       In October 2013, Fisher moved to suppress all evidence obtained after Deputy

Meyer approached him in the scrapyard. Fisher argued that the incriminating evidence was

obtained because Deputy Meyer seized him without a reasonable, articulable suspicion of

criminal activity. In April 2014, the district court conducted an evidentiary hearing on

Fisher’s motion. Deputy Meyer testified for the state. Fisher did not present any evidence.

In July 2014, the district court issued an order denying Fisher’s motion. The district court

determined that Deputy Meyer did not seize Fisher, for purposes of the Fourth Amendment,

before Deputy Meyer saw the glass pipe in plain view inside Fisher’s car. The district court

also determined, in the alternative, that even if Deputy Meyer seized Fisher in violation of

the Fourth Amendment, the evidence should not be excluded because Fisher’s subsequent

conduct would purge the taint of an unconstitutional seizure.

       In November 2014, the parties agreed to a stipulated-evidence court trial. See Minn.

R. Crim. P. 26.01, subd. 4. The district court found Fisher guilty of third-degree controlled

substance crime and dismissed the other counts. In January 2015, the district court

sentenced Fisher to 30 months of imprisonment. Fisher appeals.

                                     DECISION

       Fisher argues that the district court erred by denying his motion to suppress

evidence.   Specifically, he argues that evidence was obtained in violation of his

constitutional rights because Deputy Meyer seized him without a reasonable, articulable

suspicion of criminal activity.


                                             4
        The Fourth Amendment to the United States Constitution guarantees the “right of

the people to be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures.” U.S. Const. amend. IV. A substantially similar provision is

contained in the Minnesota Constitution. See Minn. Const. art. I, § 10. In this case, Fisher

asserts his rights under both the federal and the state constitutions.

        As a general rule, a law enforcement officer may not stop and search a person in a

motor vehicle without probable cause. State v. Flowers, 734 N.W.2d 239, 248 (Minn.

2007). But a law enforcement officer may conduct a brief investigatory detention of a

person in a motor vehicle if the officer has a reasonable, articulable suspicion that the

person might be engaged in criminal activity. State v. Diede, 795 N.W.2d 836, 842 (Minn.

2011) (citing Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868 (1968)). A reasonable, articulable

suspicion exists if “the police officer [is] able to point to specific and articulable facts

which, taken together with rational inferences from those facts, reasonably warrant that

intrusion.” Terry, 392 U.S. at 21, 88 S. Ct. at 1880. Reasonable suspicion requires

“something more than an unarticulated hunch”; “the officer must be able to point to

something that objectively supports the suspicion at issue.” State v. Davis, 732 N.W.2d

173, 182 (Minn. 2007) (quotation omitted); see also Terry, 392 U.S. at 21-22, 88 S. Ct. at

1880.

        To resolve Fisher’s argument, we must determine when Deputy Meyer seized him.

Specifically, we must determine whether Deputy Meyer seized Fisher before Deputy

Meyer saw the glass pipe in plain view. “Not all encounters between the police and citizens

constitute seizures.” State v. Harris, 590 N.W.2d 90, 98 (Minn. 1999). An officer does


                                              5
not necessarily effect a seizure merely by approaching a person who is standing in a public

place and asking the person a few questions. In re Welfare of E.D.J., 502 N.W.2d 779, 782

(Minn. 1993); State v. Houston, 654 N.W.2d 727, 731-32 (Minn. App. 2003), review

denied (Minn. Mar. 20, 2003). Similarly, an officer does not necessarily effect a seizure

merely by approaching and speaking with a person who is inside a parked vehicle. State

v. Vohnoutka, 292 N.W.2d 756, 757 (Minn. 1980); State v. Klamar, 823 N.W.2d 687, 692

(Minn. App. 2012). Rather, under Minnesota law, a person is seized only if, given the

totality of the circumstances, a reasonable person in that situation would not feel free to

terminate the encounter.    Harris, 590 N.W.2d at 98; Houston, 654 N.W.2d at 732.

Circumstances that might indicate a seizure include the threatening presence of several

officers, an officer’s display of a weapon, an officer’s physical touching of the person, or

the officer’s use of language or tone of voice indicating that compliance might be

compelled. E.D.J., 502 N.W.2d at 781 (citing United States v. Mendenhall, 446 U.S. 544,

554-55, 100 S. Ct. 1870, 1877 (1980)). In the absence of some affirmative display of

authority, “otherwise inoffensive contact between a member of the public and the police

cannot, as a matter of law, amount to a seizure of that person.” Id. (quoting Mendenhall,

446 U.S. at 554-55, 100 S. Ct. at 1877).1 This court applies a de novo standard of review



       1
        The United States Supreme Court may have modified the Mendenhall test in
California v. Hodari D., 499 U.S. 621, 111 S. Ct. 1547 (1991), in which it held that a
seizure occurs “only when police use physical force to restrain a person or, absent that,
when a person physically submits to a show of authority by the police.” E.D.J., 502
N.W.2d at 780; see also Hodari D., 499 U.S. at 626-29, 111 S. Ct. at 1550-52. The
Minnesota Supreme Court has held that Hodari D. does not apply to article I, section 10,
of the Minnesota Constitution. E.D.J., 502 N.W.2d at 781-83. Fisher has invoked both his

                                             6
to the questions of whether and when a seizure occurred, if the underlying facts are

undisputed. Harris, 590 N.W.2d at 98. This court applies a clear-error standard of review

to a district court’s findings of fact concerning an alleged seizure. Diede, 795 N.W.2d at

843.

       In this case, Fisher makes two contentions concerning when he was seized. He

initially contends that he was seized when “Deputy [Meyer] positioned his vehicle off the

public road, onto [Fisher’s] property in such a manner as to block an exit [Fisher] had from

his property to the roadway.” He also contends that he was seized when “Deputy Meyer

(1) pulled his marked squad car off the public roadway onto the secluded private land

owned by [Fisher] at [night], (2) shined [Fisher’s] operating vehicle with a spotlight,

(3) and then questioned [Fisher] at length about his reason for being present in the vehicle.”

       Fisher’s first contention is inconsistent with the evidentiary record. Fisher is correct

that a seizure may occur if a police officer prevents a parked vehicle from driving away by

blocking the vehicle’s exit with the officer’s squad car. See State v. Sanger, 420 N.W.2d

241, 243-44 (Minn. App. 1988). But a seizure does not occur if the officer’s squad car

does not prevent the parked vehicle from driving away. Illi v. Commissioner of Pub. Safety,

873 N.W.2d 149, 152 (Minn. App. 2015). The record shows that Deputy Meyer parked

his squad car to the side of and perpendicular to Fisher’s car. In that position, Deputy

Meyer’s squad car did not prevent Fisher from driving away. In fact, Fisher did drive away

from Deputy Meyer, after Deputy Meyer saw the glass pipe and ordered Fisher to get out


federal and his state constitutional rights. To the extent that we look to federal caselaw to
guide our analysis of state constitutional law, we look only to the pre-Hodari D. caselaw.

                                              7
of his car. Furthermore, Deputy Meyer’s squad car was obstructing only one of multiple

driveways to Fisher’s property such that Fisher could have departed from his property via

another driveway. Thus, before Deputy Meyer saw the glass pipe, Deputy Meyer did not

prevent Fisher from driving away from the place where his car was parked.

       Fisher’s second contention is inconsistent with the relevant caselaw. As stated

above, a law-enforcement officer does not necessarily seize a person inside a parked

vehicle simply by approaching the vehicle and speaking with the person. Vohnoutka, 292

N.W.2d at 757; Klamar, 823 N.W.2d at 692. A law-enforcement officer may speak with a

person inside a parked vehicle for purposes of a “welfare check,” i.e., to ensure that the

person is not in distress or in need of assistance. Klamar, 823 N.W.2d at 692-93. In

addition, a law-enforcement officer also may speak briefly with a person inside a parked

or stopped vehicle even if the reasons that caused the officer to investigate have dissipated,

if the officer believes that it is appropriate to explain his or her actions to the person inside

the vehicle. State v. Lopez, 631 N.W.2d 810, 813-14 (Minn. App. 2001), review denied

(Minn. Sept. 25, 2001). Furthermore, a law-enforcement officer does not necessarily seize

a person inside a parked vehicle by shining a squad car’s spotlight on the exterior of the

stopped vehicle, Illi, 873 N.W.2d at 152-53, or by shining a flashlight into the interior of

the vehicle if the officer is lawfully in that particular vantage point, State v. Alesso, 328

N.W.2d 685, 687 (Minn. 1982); Vohnoutka, 292 N.W.2d at 757; State v. Krech, 381

N.W.2d 898, 899 (Minn. App. 1986). Thus, Fisher is incorrect in arguing that Deputy

Meyer seized him simply because the officer stopped his squad car near Fisher’s car, shined

his flashlight into Fisher’s car, and asked him some questions.            We reject Fisher’s


                                               8
characterization of the verbal exchange as one in which Deputy Meyer “questioned [him]

at length about his reason for being present in the vehicle.” (Emphasis added.) We have

reviewed the video-recording created by Deputy Meyer’s dashboard camera, and we note

that the initial conversation between Deputy Meyer and Fisher lasted approximately one

minute.

       To reiterate, whether Fisher was seized before Deputy Meyer saw the glass pipe in

plain view inside Fisher’s car depends on whether, given the totality of the circumstances,

a reasonable person in Fisher’s position would have felt that he was not free to terminate

the encounter. See Houston, 654 N.W.2d at 732. The relevant circumstances include

whether there was a threatening presence of multiple officers, whether an officer displayed

a weapon, whether an officer physically touched the person, or whether the officer used

language or a tone of voice that indicated that compliance was compelled. E.D.J., 502

N.W.2d at 781. The evidentiary record does not indicate that any of these circumstances

were present. Deputy Meyer was alone; there was not a threatening presence of multiple

officers. Deputy Meyer did not display a weapon before he saw the glass pipe. Deputy

Meyer did not touch Fisher before he saw the glass pipe. In fact, Deputy Meyer spoke to

Fisher from the passenger’s side of Fisher’s car. Deputy Meyer did not use language or a

tone of voice that would indicate to Fisher that he was seized. Rather, Deputy Meyer used

a relatively calm tone of voice when asking Fisher a few questions about why he was sitting

in his car in his scrapyard late at night and whether any other person was present. See

Lopez, 631 N.W.2d at 813-14. Thus, the evidentiary record does not support Fisher’s




                                            9
contention that Deputy Meyer seized him before the officer saw the glass pipe in plain view

inside Fisher’s car.

       Fisher contends further that the analysis concerning whether and when he was

seized must account for the fact that the encounter with Deputy Meyer occurred on his own

property, not in a public place. Fisher does not specifically or categorically challenge

Deputy Meyer’s warrantless entry onto his property. Rather, Fisher contends that the

location of the encounter should affect the constitutional seizure analysis by a matter of

degree. Fisher concedes that he has no caselaw to support this contention. Indeed, it

appears that the cases concerning whether a person has been seized arise from encounters

occurring in public places. We are unaware of any authority that would alter the seizure

analysis in the way Fisher urges. We believe that the multi-factor test is capable of

accounting for the location of an encounter between an officer and a person who owns or

occupies private property. See E.D.J., 502 N.W.2d at 781.

       In sum, given the district court’s findings of fact, the district court properly

concluded that Deputy Meyer did not seize Fisher before seeing the glass pipe in plain view

inside Fisher’s car. Therefore, the district court did not err by denying Fisher’s motion to

suppress evidence. In light of that conclusion, we need not consider Fisher’s challenge to

the district court’s alternative basis for denying the motion and need not consider the state’s

alternative argument based on the open-fields doctrine.

       Affirmed.




                                              10